ORDER
PER CURIAM.
Donald Lee Young appeals the judgment dismissing his “Motion To Reopen Rule 27.26 Post Conviction Motion Pursuant To Rule 27.26 Sub-Sections (c) & (d).” We previously affirmed his conviction for rape, State v. Young, 668 S.W.2d 263 (Mo.App.1984), and affirmed the denial of his Rule 27.26 motion for post-conviction relief, Young v. State, 841 S.W.2d 776 (Mo.App.1992). He now seeks to raise allegedly newly discovered grounds for post conviction relief.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).